 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11        KEITH REAGAN CARTER,                   1:17-cv-01374-GSA-PC
12                            Plaintiff,         ORDER DENYING MOTION FOR LEAVE TO
                                                 FILE SUPPLEMENTAL COMPLAINT
13                 v.                            (ECF No. 18.)
14        CALIFORNIA HEALTH CARE                 ORDER DISMISSING FIRST AMENDED
          SERVICES, et al.,                      COMPLAINT, WITH LEAVE TO AMEND
15                                               (ECF No. 15.)
16                                               ORDER FOR CLERK TO SEND PLAINTIFF A
                                                 § 1983 COMPLAINT FORM
17
                                                 THIRTY-DAY DEADLINE TO FILE SECOND
18                                               AMENDED COMPLAINT
19

20

21

22   I.      BACKGROUND

23           Keith Reagan Carter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On October 12, 2017, Plaintiff

25   filed the Complaint commencing this action. (ECF No. 1.) On July 24, 2018, the court screened

26   the Complaint pursuant to 28 U.S.C. § 1915A and issued an order dismissing the Complaint for

27   failure to state a claim, with leave to amend. (ECF No. 15.) On August 1, 2018, Plaintiff filed

28   the First Amended Complaint. (ECF No. 15.)

                                                     1
 1          On March 13, 2019, Plaintiff filed a motion to add evidence to the complaint. (ECF No.
 2   16.) On March 18, 2019, the court issued an order denying Plaintiff’s motion, without prejudice
 3   to renewing the motion with additional information. (ECF No. 17.) On April 15, 2019, Plaintiff
 4   filed a motion for leave to file a supplemental complaint and lodged a proposed supplemental
 5   complaint. (ECF No. 18.) Plaintiff’s motion is now before the court. Local Rule 230(l).
 6   II.    SUPPLEMENTAL AND AMENDED COMPLAINTS -- RULE 15
 7          Federal Rule of Civil Procedure 15(d) states, “[o]n motion and reasonable notice, the
 8   court may, on just terms, permit a party to serve a supplemental pleading setting out any
 9   transaction, occurrence, or event that happened after the date of the pleading to be
10   supplemented.” Fed. R. Civ. P. 15(d). Rule 15 distinguishes between supplementing and
11   amending a complaint. In an amended complaint, a party may replead or add facts or claims
12   arising prior to or contemporaneously with the allegations of the original complaint. See United
13   States v. Hicks, 283 F.3d 380, 385 (D.C. Cir. 2002); Flaherty v. Lang, 199 F.3d 607, 613 n.3 (2d.
14   Cir. 1999). A supplemental complaint addresses matters occurring after the original complaint
15   is filed. Fed. R. Civ. P. 15(d). “While leave to permit supplemental pleadings is favored, it
16   cannot be used to introduce a separate, distinct and new cause of action.” Planned Parenthood
17   of So. Arizona v. Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation marks and citation
18   omitted).
19   III.   DISCUSSION
20          Plaintiff has lodged a proposed supplemental complaint to update the facts in this case.
21   In the original Complaint Plaintiff alleges that prison officials are collecting $5.00 co-payments
22   from him and other inmates for follow-up medical and dental care in violation of state
23   regulations. Now, Plaintiff seeks to submit evidence demonstrating that effective March 1, 2019,
24   the California Department of Corrections and Rehabilitation and California Correctional Health
25   Care Services are abolishing inmate copayment charges for medical and dental services.
26   ///
27   ///
28   ///

                                                     2
 1          In the proposed supplemental complain, Plaintiff includes factual allegations from after
 2   the filing of the original Complaint. As it is unclear whether Plaintiff intends to supersede any
 3   part of his original Complaint, the Court will grant Plaintiff an opportunity to file a Second
 4   Amended Complaint which includes all of his original and supplemental allegations in one
 5   pleading. Accordingly, the court will deny Plaintiff’s motion for leave to file a supplemental
 6   complaint, dismiss Plaintiff’s First Amended Complaint, and grant Plaintiff leave to file a Second
 7   Amended Complaint so that all of his allegations and claims can be presented in a single pleading.
 8          Plaintiff is reminded that an amended complaint should be brief, Fed. R. Civ. P. 8(a), but
 9   it must state what each named defendant did that led to the deprivation of Plaintiff’s constitutional
10   rights. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Although accepted as true, the “[f]actual
11   allegations must be [sufficient] to raise a right to relief above the speculative level . . . .” Bell
12   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).
13          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
14   claims in his Second Amended Complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
15   (no “buckshot” complaints).
16          Finally, the Court advises Plaintiff that an amended complaint supersedes the original
17   complaint. Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012) (en banc). Therefore,
18   Plaintiff’s amended complaint must be “complete in itself without reference to the prior or
19   superseded pleading,” Local Rule 220, and filed within thirty (30) days of service of this order.
20   IV.    CONCLUSION
21          Based on the foregoing, IT IS HEREBY ORDERED that:
22          1.      Plaintiff’s motion for leave to file a supplemental complaint, filed on April 15,
23                  2019, March 15, 2019, is DENIED;
24          2.      The Clerk of Court shall provide Plaintiff with a § 1983 civil complaint form;
25          3.      Plaintiff’s First Amended Complaint, filed on August 1, 2018, is DISMISSED,
26                  with leave to file a Second Amended Complaint within thirty days of the date of
27                  service of this order, including all of Plaintiff’s original and supplemental
28                  allegations;

                                                      3
 1        3.    The Second Amended Complaint must reflect case number 1:17-cv-01374-GSA-
 2              PC and contain Plaintiff’s original signature; and
 3        4.    Plaintiff’s failure to comply with this order may result in the dismissal of this case
 4              for failure to state a claim.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   April 22, 2019                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
